       Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 1 of 48




 1   MARK B. CHASSMAN (CA Bar No. 119619)        CLEMENT SETH ROBERTS (SBN 209203)
     mchassman@chassmanseelig.com                croberts@orrick.com
 2                                               WILL MELEHANI (SBN 285916)
     CHASSMAN & SEELIG LLP
                                                 wmelehani@orrick.com
 3   11766 Wilshire Boulevard, Suite 270         ORRICK, HERRINGTON & SUTCLIFFE
     Los Angeles, CA 90025                       LLP
 4   Telephone: (310) 929-7192                   The Orrick Building
     Fax: (310) 929-7627                         405 Howard Street
 5                                               San Francisco, CA 94105-2669
     SARAH A. PFEIFFER (CA Bar No. 278205)       Telephone:    +1 415 773 5700
 6                                               Facsimile:    +1 415 773 5759
     sap@msf-law.com
 7   SETH H. OSTROW (pro hac vice)               JACOB M. HEATH (SBN 238959)
     sho@msf-law.com                             jheath@orrick.com
 8   MEISTER SEELIG & FEIN LLP                   ORRICK, HERRINGTON & SUTCLIFFE
     125 Park Avenue, 7th Floor                  LLP
 9   New York, NY 10017                          1000 Marsh Road
     Telephone: (212) 655-3500                   Menlo Park, CA 94025
10                                               Telephone:    +1 650 614 7400
     Fax: (646) 539-3649                         Facsimile:    +1 650 614 7401
11
     Attorneys for Plaintiff Sales Transaction   Attorneys for Defendant Poynt Co.
12   Systems, LLC.
13

14

15                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
16

17   SALES TRANSACTION SYSTEMS, LLC,                 Case No. 4:18-cv-6862-YGR

18                    Plaintiff,                     [REDLINE VERSION] STIPULATED
                                                     PROTECTIVE ORDER FOR
19         vs.                                       LITIGATION INVOLVING PATENTS
20   POYNT CO.,
                                                     Date Complaint Filed: Nov. 13, 2018
21                    Defendant.                     Trial Date: Not Set

22

23

24

25

26

27

28


                      STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
          Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 2 of 48




 1   1.      PURPOSES AND LIMITATIONS

 2           Disclosure and discovery activity in this action are likely to involve production of

 3   confidential, proprietary, or private information for which special protection from public disclosure

 4   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

 5   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

 6   Order. The parties acknowledge that this Order does not confer blanket protections on all

 7   disclosures or responses to discovery and that the protection it affords from public disclosure and

 8   use extends only to the limited information or items that are entitled to confidential treatment under

 9   the applicable legal principles. The parties further acknowledge, as set forth in Section 14.4, below,

10   that this Stipulated Protective Order does not entitle them to file confidential information under

11   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that

12   will be applied when a party seeks permission from the court to file material under seal.

13   2.      DEFINITIONS

14
             2.1     Challenging Party: a Party or Non-Party that challenges the designation of
15
     information or items under this Order.
16
             2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
17
     generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
18
     Civil Procedure 26(c).
19
             2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well
20
     as their support staff).
21
             2.5     Designating Party: a Party or Non-Party that designates information or items that it
22
     produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
23
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
24
     CODE”.
25
             2.6     Disclosure or Discovery Material: all items or information, regardless of the
26
     medium or manner in which it is generated, stored, or maintained (including, among other things,
27

28

                                                        2
                         STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
        Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 3 of 48




 1   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

 2   responses to discovery in this matter.

 3          2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to

 4   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as

 5   a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s

 6   competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party or

 7   of a Party’s competitor.

 8          2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

 9   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another

10   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by less

11   restrictive means.

12          2.9      “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items: extremely

13   sensitive “Confidential Information or Items” representing computer code and associated

14   comments and revision histories, formulas, engineering specifications, or schematics that define or

15   otherwise describe in detail the algorithms or structure of software or hardware designs, disclosure

16   of which to another Party or Non-Party would create a substantial risk of serious harm that could

17   not be avoided by

18   less restrictive means.

19          2.10    House Counsel: attorneys who are employees of a party to this action. House

20   Counsel does not include Outside Counsel of Record or any other outside counsel.

21          2.11    Non-Party: any natural person, partnership, corporation, association, or other legal

22   entity not named as a Party to this action.

23          2.12    Outside Counsel of Record: attorneys who are not employees of a party to this

24   action but are retained to represent or advise a party to this action and have appeared in this action

25   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

26          2.13    Party: any party to this action, including all of its officers, directors, employees,

27   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

28

                                                        3
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
          Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 4 of 48




 1           2.14   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

 2   Material in this action.

 3           2.15   Professional Vendors: persons or entities that provide litigation support services

 4   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

 5   storing, or retrieving data in any form or medium) and their employees and subcontractors.

 6           2.16   Protected Material: any Disclosure or Discovery Material that is designated as

 7   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or as

 8   “HIGHLY CONFIDENTIAL – SOURCE CODE.”

 9           2.17   Receiving Party: a Party that receives Disclosure or Discovery Material from a

10   Producing Party.

11   3.      SCOPE

12
             The protections conferred by this Stipulation and Order cover not only Protected Material
13
     (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all
14
     copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
15
     conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
16
     However, the protections conferred by this Stipulation and Order do not cover the following
17
     information: (a) any information that is in the public domain at the time of disclosure to a
18
     Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as a
19
     result of publication not involving a violation of this Order, including
20
     becoming part of the public record through trial or otherwise; and (b) any information known to the
21
     Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure from
22
     a source who obtained the information lawfully and under no obligation of confidentiality to the
23
     Designating Party. Any use of Protected Material at trial shall be governed by a separate agreement
24
     or order.
25
     4.      DURATION
26

27           Even after final disposition of this litigation, the confidentiality obligations imposed by this

28   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                                                        4
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
          Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 5 of 48




 1   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

 2   defenses in this action, with or without prejudice; and (2) final judgment herein after the

 3   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

 4   including the time limits for filing any motions or applications for extension of time pursuant to

 5   applicable law.

 6   5.      DESIGNATING PROTECTED MATERIAL

 7
             5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or
 8
     Non-Party that designates information or items for protection under this Order must take care to
 9
     limit any such designation to specific material that qualifies under the appropriate standards. To the
10
     extent it is practical to do so, the Designating Party must designate for protection only those parts
11
     of material, documents, items, or oral or written communications that qualify – so that other
12
     portions of the material, documents, items, or communications for which protection is not
13
     warranted are not swept unjustifiably within the ambit of this Order.
14
             Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
15
     to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
16
     encumber or retard the case development process or to impose unnecessary expenses and burdens
17
     on other parties) expose the Designating Party to sanctions.
18
             If it comes to a Designating Party’s attention that information or items that it designated for
19
     protection do not qualify for protection at all or do not qualify for the level of protection initially
20
     asserted, that Designating Party must promptly notify all other parties that it is withdrawing the
21
     mistaken designation.
22
             5.2    Manner and Timing of Designations. Except as otherwise provided in this Order
23
     (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
24
     Disclosure or Discovery
25
             Material that qualifies for protection under this Order must be clearly so designated before
26
     the material is disclosed or produced.
27
             Designation in conformity with this Order requires:
28

                                                         5
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
        Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 6 of 48




 1          (a) for information in documentary form (e.g., paper or electronic documents, but excluding

 2   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the

 3   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

 4   “HIGHLY CONFIDENTIAL – SOURCE CODE” to each page that contains protected material. If

 5   only a portion or portions of the material on a page qualifies for protection, the Producing Party

 6   also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

 7   margins) and must specify, for each portion, the level of protection being asserted.

 8          A Party or Non-Party that makes original documents or materials available for inspection

 9   need not designate them for protection until after the inspecting Party has indicated which material

10   it would like copied and produced. During the inspection and before the designation, all of the

11   material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

12   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

13   copied and produced, the Producing Party must determine which documents, or portions thereof,

14   qualify for protection under this Order. Then, before producing the specified documents, the

15   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

16   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

17   CODE”) to each page that contains Protected Material. If only a portion or portions of the material

18   on a page qualifies for protection, the Producing Party also must clearly identify the protected

19   portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each

20   portion, the level of protection being asserted.

21          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

22   Designating Party identify on the record, before the close of the deposition, hearing, or other

23   proceeding, all protected testimony and specify the level of protection being asserted. When it is

24   impractical to identify separately each portion of testimony that is entitled to protection and it

25   appears that substantial portions of the testimony may qualify for protection, the Designating Party

26   may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

27   to have up to 21 days to identify the specific portions of the testimony as to which protection is

28   sought and to specify the level of protection being asserted. Only those portions of the testimony

                                                        6
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
        Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 7 of 48




 1   that are appropriately designated for protection within the 21 days shall be covered by the

 2   provisions of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at

 3   the deposition or up to 21 days afterwards if that period is properly invoked, that the entire

 4   transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

 5   ATTORNEYS’ EYES ONLY.”

 6          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

 7   other proceeding to include Protected Material so that the other parties can ensure that only

 8   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

 9   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

10   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

11   – ATTORNEYS’ EYES ONLY.”

12          Transcripts containing Protected Material shall have an obvious legend on the title page that

13   the transcript contains Protected Material, and the title page shall be followed by a list of all pages

14   (including line numbers as appropriate) that have been designated as Protected Material and the

15   level of protection being asserted by the Designating Party. The Designating Party shall inform the

16   court reporter of these requirements. Any transcript that is prepared before the expiration of a 21-

17   day period for designation shall be treated during that period as if it had been designated “HIGHLY

18   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After

19   the expiration of that period, the transcript shall be treated only as actually designated.

20          (c) for information produced in some form other than documentary and for any other

21   tangible items, that the Producing Party affix in a prominent place on the exterior of the container

22   or containers in which the information or item is stored the legend “CONFIDENTIAL” or

23   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –

24   SOURCE CODE”. If only a portion or portions of the information or item warrant protection, the

25   Producing Party, to the extent practicable, shall identify the protected portion(s) and specify the

26   level of protection being asserted.

27          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

28   designate qualified information or items does not, standing alone, waive the Designating Party’s

                                                        7
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
          Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 8 of 48




 1   right to secure protection under this Order for such material. Upon timely correction of a

 2   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

 3   in accordance with the provisions of this Order.

 4   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

 5
             6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of
 6
     confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
 7
     designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 8
     burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
 9
     challenge a confidentiality designation by electing not to mount a challenge promptly after the
10
     original designation is disclosed.
11
             6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process
12
     by providing written notice of each designation it is challenging and describing the basis for each
13
     challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
14
     recite that the challenge to confidentiality is being made in accordance with this specific paragraph
15
     of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must
16
     begin the process by conferring directly (in voice to voice dialogue; other forms of communication
17
     are not sufficient) within 7 days of the date of service of notice. In conferring, the Challenging
18
     Party must explain the basis for its belief that the confidentiality designation was not proper and
19
     must give the Designating Party an opportunity to review the designated material, to reconsider the
20
     circumstances, and, if no change in designation is offered, to explain the basis for the chosen
21
     designation. A Challenging Party may proceed to the next stage of the challenge process only if it
22
     has engaged in this meet and confer process first or establishes that the Designating Party is
23
     unwilling to participate in the meet and confer process in a timely manner.
24
             6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court
25
     intervention, the parties shall follow the Court’s Standing Order in Civil Cases regarding Discovery
26
     and Discovery Motions. The parties may file a joint letter brief regarding retaining confidentiality
27
     within 21 days of the initial notice of challenge or within 14 days of the parties agreeing that the
28

                                                         8
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
          Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 9 of 48




 1   meet and confer process will not resolve their dispute, whichever is earlier. Failure by a

 2   Designating Party to file such discovery dispute letter within the applicable 21- or 14-day period

 3   (set forth above) with the Court shall automatically waive the confidentiality designation for each

 4   challenged designation. If, after submitting a joint letter brief, the Court allows that a motion may

 5   be filed, any such motion must be accompanied by a competent declaration affirming that the

 6   movant has complied with the meet and confer requirements imposed in the preceding paragraph.

 7   The Court, in its discretion, may elect to transfer the discovery matter to a Magistrate Judge.

 8           In addition, the Challenging Party may file a joint letter brief challenging a confidentiality

 9   designation at any time if there is good cause for doing so, including a challenge to the designation

10   of a deposition transcript or any portions thereof. If, after submitting a joint letter brief, the Court

11   allows that a motion may be filed, any motion brought pursuant to this provision must be

12   accompanied by a competent declaration affirming that the movant has complied with the meet and

13   confer requirements imposed by the preceding paragraph. The Court, in its discretion, may elect to

14   refer the discovery matter to a Magistrate Judge.

15           The burden of persuasion in any such challenge proceeding shall be on the Designating

16   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

17   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

18   Unless the Designating Party has waived the confidentiality designation by failing to file a letter

19   brief to retain confidentiality as described above, all parties shall continue to afford the material in

20   question the level of protection to which it is entitled under the Producing Party’s designation until

21   the court rules on the challenge.

22   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

23
             7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
24
     produced by another Party or by a Non-Party in connection with this case only for prosecuting,
25
     defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
26
     the categories of persons and under the conditions described in this Order. When the litigation has
27

28

                                                         9
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
       Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 10 of 48




 1   been terminated, a Receiving Party must comply with the provisions of section 15 below (FINAL

 2   DISPOSITION).

 3          Protected Material must be stored and maintained by a Receiving Party at a location and in

 4   a secure manner that ensures that access is limited to the persons authorized under this Order.

 5          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 6   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

 7   information or item designated “CONFIDENTIAL” only to:

 8          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

 9   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

10   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

11   attached hereto as Exhibit A;

12          (b) the officers, directors, and employees (including House Counsel) of the Receiving Party

13   to whom disclosure is reasonably necessary for this litigation and who have signed the

14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

15          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

16   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

17   to Be Bound” (Exhibit A);

18          (d) the court and its personnel;

19          (e) court reporters and their staff, professional jury or trial consultants, and Professional

20   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

22          (f) during their depositions, witnesses in the action to whom disclosure is reasonably

23   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

24   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

25   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

26   bound by the court reporter and may not be disclosed to anyone except as permitted under this

27   Stipulated Protective Order.

28

                                                       10
                         STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
       Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 11 of 48




 1          (g) the author or recipient of a document containing the information or a custodian or other

 2   person who otherwise possessed or knew the information.

 3          7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and

 4   “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items. Unless otherwise ordered

 5   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

 6   information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

 7   “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:

 8          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

 9   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

10   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

11   attached hereto as Exhibit A;

12           (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this

13   litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

14   and (3) as to whom the procedures set forth in paragraph 7.4(a)(2), below, have been followed;

15          (c) the court and its personnel;

16          (d) court reporters and their staff, professional jury or trial consultants, and Professional

17   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

18   “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

19          (e) the author or recipient of a document containing the information or a custodian or other

20   person who otherwise possessed or knew the information.

21          7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL –

22   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” Information

23   or Items to Designated House Counsel or Experts.

24          (a)(1) Unless otherwise ordered by the court or agreed to in writing by the Designating

25   Party, a Party that seeks to disclose to Designated House Counsel any information or item that has

26   been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to

27   paragraph 7.3(b) first must make a written request to the Designating Party that (1) sets forth the

28   full name of the Designated House Counsel and the city and state of his or her residence, and (2)

                                                       11
                         STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
         Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 12 of 48




 1   describes the Designated House Counsel’s current and reasonably foreseeable future primary job

 2   duties and responsibilities in sufficient detail to determine if House Counsel is involved, or may

 3   become involved, in any competitive decision-making.

 4          (a)(2) Unless otherwise ordered by the court or agreed to in writing by the Designating

 5   Party, a Party that seeks to disclose to an Expert (as defined in this Order) any information or item

 6   that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

 7   “HIGHLY CONFIDENTIAL – SOURCE CODE” pursuant to paragraph 7.3(c) first must make a

 8   written request to the Designating Party that (1) identifies the general categories of “HIGHLY

 9   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

10   CODE” information that the Receiving Party seeks permission to disclose to the Expert, (2) sets

11   forth the full name of the Expert and the city and state of his or her primary residence, (3) attaches

12   a copy of the Expert’s current resume, (4) identifies the Expert’s current employer(s), (5) identifies

13   each person or entity from whom the Expert has received compensation or funding for work in his

14   or her areas of expertise or to whom the expert has provided professional services, including in

15   connection with a litigation, at any time during the preceding five years, 1 and (6) identifies (by

16   name and number of the case, filing date, and location of court) any litigation in connection with

17   which the Expert has offered expert testimony, including through a declaration, report, or

18   testimony at a deposition or trial, during the preceding five years.

19          (b) A Party that makes a request and provides the information specified in the preceding

20   respective paragraphs may disclose the subject Protected Material to the identified Expert unless,

21   within 7 days of delivering the request, the Party receives a written objection from the Designating

22   Party. Any such objection must set forth in detail the grounds on which it is based.

23          (c) A Party that receives a timely written objection must meet and confer with the

24   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by agreement

25   within seven days of the written objection. If no agreement is reached, the Party seeking to make

26
     1
      If the Expert believes any of this information is subject to a confidentiality obligation to a third-
27   party, then the Expert should provide whatever information the Expert believes can be disclosed
     without violating any confidentiality agreements, and the Party seeking to disclose to the Expert
28   shall be available to meet and confer with the Designating Party regarding any such engagement.
                                                       12
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
          Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 13 of 48




 1   the disclosure to Designated House Counsel or the Expert may file a motion as provided in Civil

 2   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) seeking permission

 3   from the court to do so. Any such motion must describe the circumstances with specificity, set

 4   forth in detail the reasons why the disclosure to Designated House Counsel or the Expert is

 5   reasonably necessary, assess the risk of harm that the disclosure would entail, and suggest any

 6   additional means that could be used to reduce that risk. In addition, any such motion must be

 7   accompanied by a competent declaration describing the parties’ efforts to resolve the matter by

 8   agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth the

 9   reasons advanced by the Designating Party for its refusal to approve the disclosure.

10           In any such proceeding, the Party opposing disclosure to Designated House Counsel or the

11   Expert shall bear the burden of proving that the risk of harm that the disclosure would entail (under

12   the safeguards proposed) outweighs the Receiving Party’s need to disclose the Protected Material

13   to its Designated House Counsel or Expert.

14   8.      PROSECUTION BAR

15
             Absent written consent from the Producing Party, any individual who accesses “HIGHLY
16
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
17
     CODE” information shall not be involved in the prosecution of patents or patent applications
18
     relating to secure bankcard payments via a mobile payment terminal, including without limitation
19
     the patents asserted in this action and any patent or application claiming priority to or otherwise
20
     related to the patents asserted in this action, before any foreign or domestic agency, including the
21
     United States Patent and Trademark Office (“the Patent Office”). For purposes of this paragraph,
22
     “prosecution” includes directly or indirectly drafting, amending, advising, or otherwise affecting
23
     the scope or maintenance of patent claims. To avoid any doubt, “prosecution” as used in this
24
     paragraph does not include representing a party challenging a patent before a domestic or foreign
25
     agency (including, but not limited to, a reissue protest, ex parte reexamination or inter partes
26
     reexamination). A person who has reviewed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
27
     ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” information may participate in inter
28

                                                       13
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
          Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 14 of 48




 1   partes review, covered business method review, or post-grant review proceedings for the patents-

 2   in-suit, but may not participate in or advise on any amendments to any claim language or

 3   substitution of new claims. Nothing in this paragraph shall prevent any attorney from sending non-

 4   confidential prior art to an attorney involved in patent prosecution for purposes of ensuring that

 5   such prior art is submitted to the Patent Office (or any similar agency of a foreign government) to

 6   assist a patent applicant in complying with its duty of candor. Nothing in this paragraph shall

 7   prohibit any attorney of record in this litigation from discussing any aspect of this case that is

 8   reasonably necessary for the prosecution or defense of any claim or counterclaim in this litigation

 9   with their client. The parties expressly agree that the Prosecution Bar shall be personal to any

10   attorney who accesses “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

11   “HIGHLY CONFIDENTIAL – SOURCE CODE” information and shall not be imputed to any

12   other persons or attorneys at the individual’s law firm. It is expressly agreed that attorneys who

13   work on this matter without accessing “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

14   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” information shall not be restricted

15   from engaging in prosecution on matters that otherwise fall within this Prosecution Bar. This

16   Prosecution Bar shall begin when “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

17   or “HIGHLY CONFIDENTIAL – SOURCE CODE” information is first accessed by the affected

18   individual and shall end two (2) years after final termination of this action.

19   9.      SOURCE CODE

20
             (a)    To the extent production of source code becomes necessary in this case, a Producing
21
     Party may designate source code as “HIGHLY CONFIDENTIAL - SOURCE CODE” if it
22
     comprises or includes confidential, proprietary or trade secret source code.
23
             (b)    Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE CODE”
24
     shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL – ATTORNEYS’
25
     EYES ONLY” information, including the Prosecution Bar set forth in Paragraph 8, and may be
26
     disclosed only to the individuals to whom “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
27
     ONLY” information may be disclosed, as set forth in Paragraphs 7.3 and 7.4.
28

                                                        14
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
        Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 15 of 48




 1          (c)     Any source code produced in discovery shall be made available for inspection, in a

 2   format allowing it to be reasonably reviewed and searched, during normal business hours or at

 3   other mutually agreeable times, at an office of the Producing Party’s counsel or another mutually

 4   agreed upon location. The source code shall be made available for inspection on a secured

 5   computer in a secured room without Internet access or network access to other computers, and the

 6   Receiving Party shall not copy, remove, or otherwise transfer any portion of the source code onto

 7   any recordable media or recordable device. The Producing Party may visually monitor the

 8   activities of the Receiving Party’s representatives during any source code review, but only to

 9   ensure that there is no unauthorized recording, copying, or transmission of the source code. The

10   Receiving Party must keep a paper log indicating the names of any individuals inspecting the

11   source code and dates and times of inspection, and the names of any individuals to whom paper

12   copies of portions of source code are provided.

13          (d)     The Receiving Party may request paper copies of limited portions of source code

14   that are reasonably necessary for the preparation of court filings, pleadings, expert reports, or other

15   papers, or for deposition or trial, but shall not request paper copies for the purposes of reviewing

16   the source code other than electronically as set forth in paragraph (c) in the first instance. The

17   Producing Party shall provide all such source code in paper form including bates numbers and the

18   label “HIGHLY CONFIDENTIAL - SOURCE CODE.” Using the software available on the

19   Source Code Computer, the Receiving Party shall create PDFs of the printed copies the Receiving

20   Party is requesting and save them in a folder on the desktop named “Print Requests” with a

21   subfolder identifying the date of the request. The PDF printouts must include identifying

22   information including the full file path and file name, page number, line numbers, and date. The

23   request for printed Source Code shall be served via an email request identifying the subfolders of

24   the “Print Requests” folder that the Receiving Party is requesting. Within seven (7) business days

25   of such request, the Producing Party shall serve one copy of all such source code on non-copyable

26   paper including bates numbers and the label “HIGHLY CONFIDENTIAL - SOURCE CODE.” If

27   the request is served after 5:00 pm Pacific Time, it shall be deemed served the following business

28   day. The Receiving Party will promptly confirm receipt of any served printout containing Source

                                                       15
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
        Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 16 of 48




 1   Code. In no case may the Receiving Party request more than 25 consecutive pages, or an aggregate

 2   of more than 500 pages, of Source Code during the duration of the case without prior written

 3   approval of the Producing Party. If the Receiving Party seeks to print additional consecutive or

 4   aggregate pages beyond these limits the Receiving Party may contact the Court’s chambers to

 5   schedule a hearing or teleconference in accordance with the Court’s dispute resolution procedures. The

 6   burden of persuasion in any such proceeding shall be on the Receiving Party.

 7          (e)     The Receiving Party shall maintain a record of any individual who has inspected

 8   any portion of the source code in electronic or paper form. The Receiving Party shall maintain all

 9   paper copies of any printed portions of the source code in a secured, locked area. The Receiving

10   Party shall not create any electronic or other images of the paper copies and shall not convert any

11   of the information contained in the paper copies into any electronic format. The Receiving Party

12   shall only make additional paper copies if such additional copies are (1) necessary to prepare court

13   filings, pleadings, or other papers (including a testifying expert’s expert report), (2) necessary for

14   deposition, or (3) otherwise necessary for the preparation of its case. Any paper copies used during

15   a deposition shall be retrieved by the Producing Party at the end of each day and must not be given

16   to or left with a court reporter or any other unauthorized individual.

17   10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

18          OTHER LITIGATION

19
            If a Party is served with a subpoena or a court order issued in other litigation that compels
20
     disclosure of any information or items designated in this action as “CONFIDENTIAL” or
21
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
22
     SOURCE CODE” that Party must:
23
            (a) promptly notify in writing the Designating Party. Such notification shall include a copy
24
     of the subpoena or court order;
25
            (b) promptly notify in writing the party who caused the subpoena or order to issue in the
26
     other litigation that some or all of the material covered by the subpoena or order is subject to this
27
     Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
28

                                                        16
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
        Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 17 of 48




 1          (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 2   Designating Party whose Protected Material may be affected.

 3          If the Designating Party timely seeks a protective order, the Party served with the subpoena

 4   or court order shall not produce any information designated in this action as “CONFIDENTIAL” or

 5   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –

 6   SOURCE CODE” before a determination by the court from which the subpoena or order issued,

 7   unless the Party has obtained the Designating Party’s permission. The Designating Party shall bear

 8   the burden and expense of seeking protection in that court of its confidential material – and nothing

 9   in these provisions should be construed as authorizing or encouraging a Receiving Party in this

10   action to disobey a lawful directive from another court.

11   11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

12          THIS LITIGATION

13
            (a)     The terms of this Order are applicable to information produced by a Non-Party in
14
     this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
15
     ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”. Such
16
     information produced by Non-Parties in connection with this litigation is protected by the remedies
17
     and relief provided by this Order. Nothing in these provisions should be construed as prohibiting a
18
     Non-Party from seeking additional protections.
19
            (b)     In the event that a Party is required, by a valid discovery request, to produce a Non-
20
     Party’s confidential information in its possession, and the Party is subject to an agreement with the
21
     Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
22
                        1. promptly notify in writing the Requesting Party and the Non-Party that some
23
     or all of the information requested is subject to a confidentiality agreement with a Non-Party;
24
                        2. promptly provide the Non-Party with a copy of the Stipulated Protective
25
     Order in this litigation, the relevant discovery request(s), and a reasonably specific description of
26
     the information requested; and
27
                        3. make the information requested available for inspection by the Non-Party.
28

                                                       17
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
        Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 18 of 48




 1            (c)    If the Non-Party fails to object or seek a protective order from this court within 14

 2   days of receiving the notice and accompanying information, the Receiving Party may produce the

 3   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

 4   seeks a protective order, the Receiving Party shall not produce any information in its possession or

 5   control that is subject to the confidentiality agreement with the Non-Party before a determination

 6   by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense

 7   of seeking protection in this court of its Protected Material.

 8   12.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 9
                     If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
10
     Protected Material to any person or in any circumstance not authorized under this Stipulated
11
     Protective Order, the Receiving Party must immediately (a) notify in writing the Designating Party
12
     of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
13
     Protected Material, (c) inform the person or persons to whom unauthorized disclosures were made
14
     of all the terms of this Order, and (d) request such person or persons to execute the
15
     “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
16
     13.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
17
              PROTECTED MATERIAL
18

19            When a Producing Party gives notice to Receiving Parties that certain inadvertently

20   produced material is subject to a claim of privilege or other protection, the obligations of the

21   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

22   is not intended to modify whatever procedure may be established in an e-discovery order that

23   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

24   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

25   communication or information covered by the attorney-client privilege or work product protection,

26   the parties may incorporate their agreement in the stipulated protective order submitted to the

27   court.

28

                                                        18
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
        Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 19 of 48




 1   14.    MISCELLANEOUS

 2
            14.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
 3
     seek its modification by the court in the future.
 4
            14.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order
 5
     no Party waives any right it otherwise would have to object to disclosing or producing any
 6
     information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
 7
     Party waives any right to object on any ground to use in evidence of any of the material covered by
 8
     this Protective Order.
 9
            14.4    Filing Protected Material. Without written permission from the Designating Party or
10
     a court order secured after appropriate notice to all interested persons, a Party may not file in the
11
     public record in this action any Protected Material. A Party that seeks to file under seal any
12
     Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
13
     under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
14
     issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing
15
     that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled
16
     to protection under the law. If a Receiving Party's request to file Protected Material under seal
17
     pursuant to Civil Local Rule 79-5(e) is denied by the court, then the Receiving Party may file the
18
     Protected Material in the public record pursuant to Civil Local Rule 79-5(e)(2) unless otherwise
19
     instructed by the court.
20
     15.    FINAL DISPOSITION
21

22          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

23   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

24   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

25   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

26   the Protected Material is returned or destroyed, the Receiving Party must submit a written

27   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

28   by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected

                                                         19
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
       Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 20 of 48




 1   Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained

 2   any copies, abstracts, compilations, summaries or any other format reproducing or capturing any of

 3   the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival

 4   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

 5   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

 6   and expert work product, even if such materials contain Protected Material. Any such archival

 7   copies that contain or constitute Protected Material remain subject to this Protective Order as set

 8   forth in Section 4 (DURATION).

 9          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

10

11

12   DATED:         July 12, 2019          ___/s/ Sarah A. Pfeiffer_____________
                                           Attorneys for Plaintiff
13
                                           Sarah A. Pfeiffer
14                                         Mark B. Chassman (CA Bar No. 119619)
                                           Email: mchassman@chassmanseelig.com
15                                         CHASSMAN & SEELIG LLP
                                           11766 Wilshire Boulevard, Suite 270
16
                                           Los Angeles, CA 90025
17                                         Telephone: (310) 929-7192
                                           Fax: (310) 929-7627
18
                                           Sarah A. Pfeiffer (CA Bar No. 278205)
19                                         Email: sap@msf-law.com
                                           Seth H. Ostrow (pro hac vice)
20
                                           Email: sho@msf-law.com
21                                         MEISTER SEELIG & FEIN LLP
                                           125 Park Avenue, 7th Floor
22                                         New York, NY 10017
                                           Telephone: (212) 655-3500
23                                         Fax: (646) 539-3649
24

25   DATED:         July 12, 2019          ___/s/ Jacob M. Heath_______________________
                                           Attorneys for Defendant
26
                                           CLEMENT SETH ROBERTS (SBN 209203)
27                                         croberts@orrick.com
                                           WILL MELEHANI (SBN 285916)
28                                         wmelehani@orrick.com
                                                      20
                         STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
       Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 21 of 48



                                           ORRICK, HERRINGTON & SUTCLIFFE LLP
 1                                         The Orrick Building
                                           405 Howard Street
 2                                         San Francisco, CA 94105-2669
                                           Telephone:    +1 415 773 5700
 3                                         Facsimile:    +1 415 773 5759
 4                                         JACOB M. HEATH (SBN 238959)
                                           jheath@orrick.com
 5                                         ORRICK, HERRINGTON & SUTCLIFFE LLP
                                           1000 Marsh Road
 6                                         Menlo Park, CA 94025
                                           Telephone:    +1 650 614 7400
 7                                         Facsimile:    +1 650 614 7401
 8

 9
                     ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)
10
             I, Sarah A. Pfeiffer, attest that concurrence in the filing of this document has been obtained
11
     from all signatories. I declare under penalty of perjury under the laws of the United States of
12
     America that the foregoing is true and correct. Executed on July 12, 2019, at New York, New
13
     York.
14
                                                                                  /s/ Sarah A. Pfeiffer
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       21
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
       Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 22 of 48



     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 1

 2   DATED: __________________      _____________________________________
 3                                 Judge Yvonne Gonzalez Rogers
                                   United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             22
                    STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
        Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 23 of 48




 1
                                                   EXHIBIT A
 2
                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
            I, _____________________________ [print or type full name], of _________________
 4
     [print or type full address], declare under penalty of perjury that I have read in its entirety and
 5
     understand the Stipulated Protective Order that was issued by the United States District Court for
 6
     the Northern District of California in the case of Sales Transaction Systems, LLC v. Poynt Co.,
 7
     Case No. 4:18-cv-YGR. I agree to comply with and to be bound by all the terms of this Stipulated
 8
     Protective Order and I understand and acknowledge that failure to so comply could expose me to
 9
     sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in
10
     any manner any information or item that is subject to this Stipulated Protective Order to any person
11
     or entity except in strict compliance with the provisions of this Order.
12
            I further agree to submit to the jurisdiction of the United States District Court for the
13
     Northern District of California for the purpose of enforcing the terms of this Stipulated Protective
14
     Order, even if such enforcement proceedings occur after termination of this action.
15
            I hereby appoint __________________________ [print or type full name] of
16
     _______________________________________ [print or type full address and telephone number]
17
     as my California agent for service of process in connection with this action or any proceedings
18
     related to enforcement of this Stipulated Protective Order.
19

20
     Date: _________________________________
21
     City and State where sworn and signed: _________________________________
22

23   Printed name: ______________________________
            [printed name]
24
     Signature: __________________________________
25          [signature]
26

27

28

                                                        23
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                 Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 24 of 48




 1   MARK B. CHASSMAN (CA Bar No. 119619)        CLEMENT SETH ROBERTS (SBN 209203)
     mchassman@chassmanseelig.com                croberts@orrick.com
 2                                               WILL MELEHANI (SBN 285916)
     CHASSMAN & SEELIG LLP
                                                 wmelehani@orrick.com
 3   11766 Wilshire Boulevard, Suite 270         ORRICK, HERRINGTON & SUTCLIFFE
     Los Angeles, CA 90025                       LLP
 4   Telephone: (310) 929-7192                   The Orrick Building
     Fax: (310) 929-7627                         405 Howard Street
 5                                               San Francisco, CA 94105-2669
     SARAH A. PFEIFFER (CA Bar No. 278205)       Telephone:    +1 415 773 5700
 6                                               Facsimile:    +1 415 773 5759
     sap@msf-law.com
 7   SETH H. OSTROW (pro hac vice)               JACOB M. HEATH (SBN 238959)
     sho@msf-law.com                             jheath@orrick.com
 8   MEISTER SEELIG & FEIN LLP                   ORRICK, HERRINGTON & SUTCLIFFE
     125 Park Avenue, 7th Floor                  LLP
 9   New York, NY 10017                          1000 Marsh Road
     Telephone: (212) 655-3500                   Menlo Park, CA 94025
10                                               Telephone:    +1 650 614 7400
     Fax: (646) 539-3649                         Facsimile:    +1 650 614 7401
11
     Attorneys for Plaintiff Sales Transaction   Attorneys for Defendant Poynt Co.
12   Systems, LLC.
13

14

15                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
16

17   SALES TRANSACTION SYSTEMS, LLC,                 Case No. 4:18-cv-6862-YGR

18                    Plaintiff,                     [REDLINE VERSION] STIPULATED
                                                     PROTECTIVE ORDER FOR
19         vs.                                       LITIGATION INVOLVING PATENTS
20   POYNT CO.,
                                                     Date Complaint Filed: Nov. 13, 2018
21                    Defendant.                     Trial Date: Not Set

22

23

24
25
26

27

28


                      STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                    Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 25 of 48




 1   1.      PURPOSES AND LIMITATIONS
 2           Disclosure and discovery activity in this action are likely to involve production of

 3   confidential, proprietary, or private information for which special protection from public disclosure

 4   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

 5   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

 6   Order. The parties acknowledge that this Order does not confer blanket protections on all

 7   disclosures or responses to discovery and that the protection it affords from public disclosure and

 8   use extends only to the limited information or items that are entitled to confidential treatment under

 9   the applicable legal principles. The parties further acknowledge, as set forth in Section 14.4, below,

10   that this Stipulated Protective Order does not entitle them to file confidential information under

11   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that

12   will be applied when a party seeks permission from the court to file material under seal.

13   2.      DEFINITIONS

14
             2.1     Challenging Party: a Party or Non-Party that challenges the designation of
15
     information or items under this Order.
16
             2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
17
     generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
18
     Civil Procedure 26(c).
19
             2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well
20
     as their support staff).
21
             [2.4    Optional: Designated House Counsel: House Counsel who seek access to “HIGHLY
22
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.]
23
             2.5     Designating Party: a Party or Non-Party that designates information or items that it
24
     produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
25
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL –
26
     SOURCE CODE”].
27

28

                                                        2
                         STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                   Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 26 of 48




 1          2.6     Disclosure or Discovery Material: all items or information, regardless of the
 2   medium or manner in which it is generated, stored, or maintained (including, among other things,

 3   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

 4   responses to discovery in this matter.

 5          2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to
 6   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as

 7   a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s

 8   competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party or

 9   of a Party’s competitor.

10          2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
11   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another
12   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by less
13   restrictive means.
14          [2.9    Optional: “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items:
15   extremely sensitive “Confidential Information or Items” representing computer code and associated
16   comments and revision histories, formulas, engineering specifications, or schematics that define or
17   otherwise describe in detail the algorithms or structure of software or hardware designs, disclosure
18   of which to another Party or Non-Party would create a substantial risk of serious harm that could
19   not be avoided by
20   less restrictive means.]
21          2.10    House Counsel: attorneys who are employees of a party to this action. House
22   Counsel does not include Outside Counsel of Record or any other outside counsel.
23          2.11    Non-Party: any natural person, partnership, corporation, association, or other legal

24   entity not named as a Party to this action.
25          2.12    Outside Counsel of Record: attorneys who are not employees of a party to this
26   action but are retained to represent or advise a party to this action and have appeared in this action
27   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

28

                                                        3
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                 Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 27 of 48




 1          2.13    Party: any party to this action, including all of its officers, directors, employees,
 2   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

 3          2.14    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

 4   Material in this action.

 5          2.15    Professional Vendors: persons or entities that provide litigation support services
 6   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

 7   storing, or retrieving data in any form or medium) and their employees and subcontractors.

 8          2.16    Protected Material: any Disclosure or Discovery Material that is designated as

 9   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or as
10   “HIGHLY CONFIDENTIAL – SOURCE CODE.”
11          2.17    Receiving Party: a Party that receives Disclosure or Discovery Material from a
12   Producing Party.
13   3.     SCOPE

14
            The protections conferred by this Stipulation and Order cover not only Protected Material
15
     (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all
16
     copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
17
     conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
18
     However, the protections conferred by this Stipulation and Order do not cover the following
19
     information: (a) any information that is in the public domain at the time of disclosure to a
20
     Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as a
21
     result of publication not involving a violation of this Order, including
22
     becoming part of the public record through trial or otherwise; and (b) any information known to the
23
     Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure from
24
     a source who obtained the information lawfully and under no obligation of confidentiality to the
25
     Designating Party. Any use of Protected Material at trial shall be governed by a separate agreement
26
     or order.
27

28

                                                        4
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                  Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 28 of 48




 1   4.     DURATION
 2
            Even after final disposition of this litigation, the confidentiality obligations imposed by this
 3
     Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
 4
     otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
 5
     defenses in this action, with or without prejudice; and (2) final judgment herein after the
 6
     completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
 7
     including the time limits for filing any motions or applications for extension of time pursuant to
 8
     applicable law.
 9
     5.     DESIGNATING PROTECTED MATERIAL
10

11          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or
12   Non-Party that designates information or items for protection under this Order must take care to
13   limit any such designation to specific material that qualifies under the appropriate standards. To the
14   extent it is practical to do so, the Designating Party must designate for protection only those parts
15   of material, documents, items, or oral or written communications that qualify – so that other
16   portions of the material, documents, items, or communications for which protection is not
17   warranted are not swept unjustifiably within the ambit of this Order.
18          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
19   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
20   encumber or retard the case development process or to impose unnecessary expenses and burdens
21   on other parties) expose the Designating Party to sanctions.
22          If it comes to a Designating Party’s attention that information or items that it designated for
23   protection do not qualify for protection at all or do not qualify for the level of protection initially

24   asserted, that Designating Party must promptly notify all other parties that it is withdrawing the
25   mistaken designation.
26          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
27   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

28   Disclosure or Discovery

                                                         5
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                 Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 29 of 48




 1          Material that qualifies for protection under this Order must be clearly so designated before
 2   the material is disclosed or produced.

 3          Designation in conformity with this Order requires:

 4          (a) for information in documentary form (e.g., paper or electronic documents, but excluding

 5   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the
 6   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

 7   [Optional: or “HIGHLY CONFIDENTIAL – SOURCE CODE”] to each page that contains

 8   protected material. If only a portion or portions of the material on a page qualifies for protection,

 9   the Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

10   markings in the margins) and must specify, for each portion, the level of protection being asserted.

11          A Party or Non-Party that makes original documents or materials available for inspection
12   need not designate them for protection until after the inspecting Party has indicated which material
13   it would like copied and produced. During the inspection and before the designation, all of the
14   material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –
15   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants
16   copied and produced, the Producing Party must determine which documents, or portions thereof,
17   qualify for protection under this Order. Then, before producing the specified documents, the
18   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY
19   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL –
20   SOURCE CODE”]) to each page that contains Protected Material. If only a portion or portions of
21   the material on a page qualifies for protection, the Producing Party also must clearly identify the
22   protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for
23   each portion, the level of protection being asserted.

24          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
25   Designating Party identify on the record, before the close of the deposition, hearing, or other
26   proceeding, all protected testimony and specify the level of protection being asserted. When it is
27   impractical to identify separately each portion of testimony that is entitled to protection and it

28   appears that substantial portions of the testimony may qualify for protection, the Designating Party

                                                        6
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                 Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 30 of 48




 1   may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right
 2   to have up to 21 days to identify the specific portions of the testimony as to which protection is

 3   sought and to specify the level of protection being asserted. Only those portions of the testimony

 4   that are appropriately designated for protection within the 21 days shall be covered by the
 5   provisions of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at
 6   the deposition or up to 21 days afterwards if that period is properly invoked, that the entire

 7   transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

 8   ATTORNEYS’ EYES ONLY.”
                                                                                                               Formatted: Font: Not Bold, No underline
 9          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

10   other proceeding to include Protected Material so that the other parties can ensure that only

11   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”
                                                                                                               Formatted: Font: Not Bold, No underline
12   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

13   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

14   – ATTORNEYS’ EYES ONLY.”
                                                                                                               Formatted: Font: Not Bold, No underline
15          Transcripts containing Protected Material shall have an obvious legend on the title page that

16   the transcript contains Protected Material, and the title page shall be followed by a list of all pages

17   (including line numbers as appropriate) that have been designated as Protected Material and the

18   level of protection being asserted by the Designating Party. The Designating Party shall inform the

19   court reporter of these requirements. Any transcript that is prepared before the expiration of a 21-

20   day period for designation shall be treated during that period as if it had been designated “HIGHLY

21   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After
22   the expiration of that period, the transcript shall be treated only as actually designated.

23          (c) for information produced in some form other than documentary and for any other

24   tangible items, that the Producing Party affix in a prominent place on the exterior of the container
25   or containers in which the information or item is stored the legend “CONFIDENTIAL” or
26   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY
27   CONFIDENTIAL – SOURCE CODE”]. If only a portion or portions of the information or item

28

                                                        7
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                  Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 31 of 48




 1   warrant protection, the Producing Party, to the extent practicable, shall identify the protected
 2   portion(s) and specify the level of protection being asserted.

 3          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 4   designate qualified information or items does not, standing alone, waive the Designating Party’s

 5   right to secure protection under this Order for such material. Upon timely correction of a

 6   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

 7   in accordance with the provisions of this Order.

 8   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 9
            6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
10
     confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
11
     designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
12
     burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
13
     challenge a confidentiality designation by electing not to mount a challenge promptly after the
14
     original designation is disclosed.
15
            6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process
16
     by providing written notice of each designation it is challenging and describing the basis for each
17
     challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
18
     recite that the challenge to confidentiality is being made in accordance with this specific paragraph
19
     of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must
20
     begin the process by conferring directly (in voice to voice dialogue; other forms of communication
21
     are not sufficient) within 14 7 days of the date of service of notice. In conferring, the Challenging
22
     Party must explain the basis for its belief that the confidentiality designation was not proper and
23
     must give the Designating Party an opportunity to review the designated material, to reconsider the
24
     circumstances, and, if no change in designation is offered, to explain the basis for the chosen
25
     designation. A Challenging Party may proceed to the next stage of the challenge process only if it
26
     has engaged in this meet and confer process first or establishes that the Designating Party is
27
     unwilling to participate in the meet and confer process in a timely manner.
28

                                                         8
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                   Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 32 of 48




 1           6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
 2   intervention, the parties shall follow the Court’s Standing Order in Civil Cases regarding Discovery

 3   and Discovery Motions. The parties may file a joint letter brief regarding retaining confidentiality

 4   within 21 days of the initial notice of challenge or within 14 days of the parties agreeing that the

 5   meet and confer process will not resolve their dispute, whichever is earlier. Failure by a

 6   Designating Party to file such discovery dispute letter within the applicable 21- or 14-day period

 7   (set forth above) with the Court shall automatically waive the confidentiality designation for each

 8   challenged designation. If, after submitting a joint letter brief, the Court allows that a motion may

 9   be filed, any such motion must be accompanied by a competent declaration affirming that the

10   movant has complied with the meet and confer requirements imposed in the preceding paragraph.

11   The Court, in its discretion, may elect to transfer the discovery matter to a Magistrate Judge.

12           In addition, the Challenging Party may file a joint letter brief challenging a confidentiality
13   designation at any time if there is good cause for doing so, including a challenge to the designation
14   of a deposition transcript or any portions thereof. If, after submitting a joint letter brief, the Court
15   allows that a motion may be filed, any motion brought pursuant to this provision must be
16   accompanied by a competent declaration affirming that the movant has complied with the meet and
17   confer requirements imposed by the preceding paragraph. The Court, in its discretion, may elect to
18   refer the discovery matter to a Magistrate Judge.
19           The burden of persuasion in any such challenge proceeding shall be on the Designating
20   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose
21   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
22   Unless the Designating Party has waived the confidentiality designation by failing to file a letter
23   brief to retain confidentiality as described above, all parties shall continue to afford the material in

24   question the level of protection to which it is entitled under the Producing Party’s designation until
25   the court rules on the challenge.
26

27

28

                                                         9
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                  Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 33 of 48




 1   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 2
            7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
 3
     produced by another Party or by a Non-Party in connection with this case only for prosecuting,
 4
     defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
 5
     the categories of persons and under the conditions described in this Order. When the litigation has
 6
     been terminated, a Receiving Party must comply with the provisions of section 15 below (FINAL
 7
     DISPOSITION).
 8
            Protected Material must be stored and maintained by a Receiving Party at a location and in
 9
     a secure manner 1 that ensures that access is limited to the persons authorized under this Order.
10
            7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
11
     by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
12
     information or item designated “CONFIDENTIAL” only to:
13
            (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of
14
     said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for
15
     this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is
16
     attached hereto as Exhibit A;
17
            (b) the officers, directors, and employees (including House Counsel) of the Receiving Party
18
     to whom disclosure is reasonably necessary for this litigation and who have signed the
19
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20
            (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
21
     reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
22
     to Be Bound” (Exhibit A);
23
            (d) the court and its personnel;
24
            (e) court reporters and their staff, professional jury or trial consultants, and Professional
25
     Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the
26
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27
     1
       It may be appropriate under certain circumstances to require the Receiving Party to store any
28   electronic Protected Material in password-protected form.
                                                       10
                         STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                  Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 34 of 48




 1          (f) during their depositions, witnesses in the action to whom disclosure is reasonably
 2   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
                                                                                                           Formatted: Font: Not Bold, No underline
 3   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

 4   deposition testimony or exhibits to depositions that reveal Protected Material must be separately
 5   bound by the court reporter and may not be disclosed to anyone except as permitted under this
 6   Stipulated Protective Order.

 7          (g) the author or recipient of a document containing the information or a custodian or other

 8   person who otherwise possessed or knew the information.
                                                                                                           Formatted: Font: 12 pt, Underline
 9          7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
10   [Optional: and “HIGHLY CONFIDENTIAL – SOURCE CODE”] Information or Items. Unless
11   otherwise ordered by the court or permitted in writing by the Designating Party, a Receiving Party
12   may disclose any information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
13   EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL – SOURCE CODE”] only to:
14          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of
15   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for
16   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is
17   attached hereto as Exhibit A;
18           [(b) Optional as deemed appropriate in case-specific circumstances: Designated House
19   Counsel of the Receiving Party 2 (1) who has no involvement in competitive decision-making, (2)
20   to whom disclosure is reasonably necessary for this litigation, (3) who has signed the
21   “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (4) as to whom the procedures
22   set forth in paragraph 7.4(a)(1), below, have been followed]; 3
23
     2
       It may be appropriate under certain circumstances to limit the number of Designated House
24   Counsel who may access “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
     information under this provision.
25   3
       This Order contemplates that Designated House Counsel shall not have access to any information
     or items designated “HIGHLY CONFIDENTIAL – SOURCE CODE.” It may also be appropriate
26   under certain circumstances to limit how Designated House Counsel may access “HIGHLY
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information. For example, Designated House
27   Counsel may be limited to viewing “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
     information only if it is filed with the court under seal, or in the presence of Outside Counsel of
28   Record at their offices.
                                                      11
                         STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                 Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 35 of 48




 1           (cb) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this
 2   litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

 3   and (3) as to whom the procedures set forth in paragraph 7.4(a)(2), below, have been followed];

 4           (dc) the court and its personnel;

 5           (ed) court reporters and their staff, professional jury or trial consultants, 4 and Professional
 6   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

 7   “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

 8           (fe) the author or recipient of a document containing the information or a custodian or other

 9   person who otherwise possessed or knew the information.
10           7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL –
                                                                                                                   Formatted: Font: 12 pt, Underline
11   ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL – SOURCE CODE”]
12   Information or Items to Designated House Counsel 5 or Experts. 6
13           (a)(1) Unless otherwise ordered by the court or agreed to in writing by the Designating

14   Party, a Party that seeks to disclose to Designated House Counsel any information or item that has

15   been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to

16   paragraph 7.3(b) first must make a written request to the Designating Party that (1) sets forth the

17   full name of the Designated House Counsel and the city and state of his or her residence, and (2)

18   describes the Designated House Counsel’s current and reasonably foreseeable future primary job

19   duties and responsibilities in sufficient detail to determine if House Counsel is involved, or may

20   become involved, in any competitive decision-making. 7

21
     4
       Alternative: The parties may wish to allow disclosure of information not only to professional jury
22   or trial consultants, but also to mock jurors, to further trial preparation. In that situation, the parties
     may wish to draft a simplified, precisely tailored Undertaking for mock jurors to sign.
23   5
       Alternative: The parties may exchange names of a certain number of Designated House Counsel
     instead of following this procedure.
24   6
       Alternative: “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
     ONLY” information or items may be disclosed to an Expert without disclosure of the identity of
25   the Expert as long as the Expert is not a current officer, director, or employee of a competitor of a
     Party or anticipated to become one.
26   7
       It may be appropriate in certain circumstances to require any Designated House Counsel who
     receives “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information pursuant to
27   this Order to disclose any relevant changes in job duties or responsibilities prior to final disposition
     of the litigation to allow the Designating Party to evaluate any later-arising competitive decision-
28   making responsibilities.
                                                         12
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                 Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 36 of 48




 1          (a)(2) Unless otherwise ordered by the court or agreed to in writing by the Designating
 2   Party, a Party that seeks to disclose to an Expert (as defined in this Order) any information or item

 3   that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional:

 4   or “HIGHLY CONFIDENTIAL – SOURCE CODE”] pursuant to paragraph 7.3(c) first must make

 5   a written request to the Designating Party that (1) identifies the general categories of “HIGHLY
 6   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL –

 7   SOURCE CODE”] information that the Receiving Party seeks permission to disclose to the Expert,

 8   (2) sets forth the full name of the Expert and the city and state of his or her primary residence, (3)

 9   attaches a copy of the Expert’s current resume, (4) identifies the Expert’s current employer(s), (5)

10   identifies each person or entity from whom the Expert has received compensation or funding for

11   work in his or her areas of expertise or to whom the expert has provided professional services,

12   including in connection with a litigation, at any time during the preceding five years, 8 and (6)

13   identifies (by name and number of the case, filing date, and location of court) any litigation in
14   connection with which the Expert has offered expert testimony, including through a declaration,
15   report, or testimony at a deposition or trial, during the preceding five years. 9
16          (b) A Party that makes a request and provides the information specified in the preceding
17   respective paragraphs may disclose the subject Protected Material to the identified Designated
18   House Counsel or Expert unless, within 7 days of delivering the request, the Party receives a
19   written objection from the Designating Party. Any such objection must set forth in detail the
20   grounds on which it is based.
21          (c) A Party that receives a timely written objection must meet and confer with the
22   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by agreement
23   within seven days of the written objection. If no agreement is reached, the Party seeking to make

24
     8
       If the Expert believes any of this information is subject to a confidentiality obligation to a third-
25   party, then the Expert should provide whatever information the Expert believes can be disclosed
     without violating any confidentiality agreements, and the Party seeking to disclose to the Expert
26   shall be available to meet and confer with the Designating Party regarding any such engagement.
     9
       It may be appropriate in certain circumstances to restrict the Expert from undertaking certain
27   limited work prior to the termination of the litigation that could foreseeably result in an improper
     use of the Designating Party’s “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
28   information.
                                                        13
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                 Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 37 of 48




 1   the disclosure to Designated House Counsel or the Expert may file a motion as provided in Civil
 2   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) seeking permission

 3   from the court to do so. Any such motion must describe the circumstances with specificity, set

 4   forth in detail the reasons why the disclosure to Designated House Counsel or the Expert is
 5   reasonably necessary, assess the risk of harm that the disclosure would entail, and suggest any
 6   additional means that could be used to reduce that risk. In addition, any such motion must be

 7   accompanied by a competent declaration describing the parties’ efforts to resolve the matter by

 8   agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth the

 9   reasons advanced by the Designating Party for its refusal to approve the disclosure.

10          In any such proceeding, the Party opposing disclosure to Designated House Counsel or the

11   Expert shall bear the burden of proving that the risk of harm that the disclosure would entail (under

12   the safeguards proposed) outweighs the Receiving Party’s need to disclose the Protected Material

13   to its Designated House Counsel or Expert.

14   8.     PROSECUTION BAR [OPTIONAL]
15
            Absent written consent from the Producing Party, any individual who receives accesses to
16
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY
17
     CONFIDENTIAL – SOURCE CODE”] information shall not be involved in the prosecution of
18
     patents or patent applications relating to [insert subject matter of the invention and of highly
19
     confidential technical information to be produced] secure bankcard payments via a mobile payment
20
     terminal, including without limitation the patents asserted in this action and any patent or
21
     application claiming priority to or otherwise related to the patents asserted in this action, before any
22
     foreign or domestic agency, including the United States Patent and Trademark Office (“the Patent
23
     Office”). 10 For purposes of this paragraph, “prosecution” includes directly or indirectly drafting,
24
     amending, advising, or otherwise affecting the scope or maintenance of patent claims. 11 To avoid
25
     any doubt, “prosecution” as used in this paragraph does not include representing a party
26
     10
        It may be appropriate under certain circumstances to require Outside and House Counsel who
27   receive access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information to
     implement an “Ethical Wall.”
28   11
        Prosecution includes, for example, original prosecution, reissue and reexamination proceedings.
                                                       14
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                 Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 38 of 48




 1   challenging a patent before a domestic or foreign agency (including, but not limited to, a reissue
 2   protest, ex parte reexamination or inter partes reexamination). A person who has reviewed

 3   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –

 4   SOURCE CODE” information may participate in inter partes review, covered business method

 5   review, or post-grant review proceedings for the patents-in-suit, but may not participate in or
 6   advise on any amendments to any claim language or substitution of new claims. Nothing in this

 7   paragraph shall prevent any attorney from sending non-confidential prior art to an attorney

 8   involved in patent prosecution for purposes of ensuring that such prior art is submitted to the Patent

 9   Office (or any similar agency of a foreign government) to assist a patent applicant in complying
10   with its duty of candor. Nothing in this paragraph shall prohibit any attorney of record in this
11   litigation from discussing any aspect of this case that is reasonably necessary for the prosecution or
12   defense of any claim or counterclaim in this litigation with their client. The parties expressly agree
13   that the Prosecution Bar shall be personal to any attorney who accesses “HIGHLY

14   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
15   CODE” information and shall not be imputed to any other persons or attorneys at the individual’s
16   law firm. It is expressly agreed that attorneys who work on this matter without accessing
17   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
18   SOURCE CODE” information shall not be restricted from engaging in prosecution on matters that
19   otherwise fall within this Prosecution Bar. This Prosecution Bar shall begin when access to
20   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY
21   CONFIDENTIAL – SOURCE CODE”] information is first received accessed by the affected
22   individual and shall end two (2) years after final termination of this action. 12
23

24
25
     12
       Alternative: It may be appropriate for the Prosecution Bar to apply only to individuals who
26   receive access to another party’s “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
     technical or source code information pursuant to this Order, such as under circumstances where
27   one or more parties is not expected to produce “HIGHLY CONFIDENTIAL – ATTORNEYS’
     EYES ONLY” information that is technical in nature or “HIGHLY CONFIDENTIAL – SOURCE
28   CODE” information,
                                                        15
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                  Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 39 of 48




 1   9.     SOURCE CODE [OPTIONAL]
 2
            (a)     To the extent production of source code becomes necessary in this case, a Producing
 3
     Party may designate source code as “HIGHLY CONFIDENTIAL - SOURCE CODE” if it
 4
     comprises or includes confidential, proprietary or trade secret source code.
 5
            (b)     Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE CODE”
 6
     shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL – ATTORNEYS’
 7
     EYES ONLY” information, [Optional: including the Prosecution Bar set forth in Paragraph 8],
 8
     and may be disclosed only to the individuals to whom “HIGHLY CONFIDENTIAL –
 9
     ATTORNEYS’ EYES ONLY” information may be disclosed, as set forth in Paragraphs 7.3 and
10
     7.4, with the exception of Designated House Counsel. 13
11
            (c)     Any source code produced in discovery shall be made available for inspection, in a
12
     format allowing it to be reasonably reviewed and searched, during normal business hours or at
13
     other mutually agreeable times, at an office of the Producing Party’s counsel or another mutually
14
     agreed upon location. 14 The source code shall be made available for inspection on a secured
15
     computer in a secured room without Internet access or network access to other computers, and the
16
     Receiving Party shall not copy, remove, or otherwise transfer any portion of the source code onto
17
     any recordable media or recordable device. The Producing Party may visually monitor the
18
     activities of the Receiving Party’s representatives during any source code review, but only to
19
     ensure that there is no unauthorized recording, copying, or transmission of the source code. 15 The
20
     Receiving Party must keep a paper log indicating the names of any individuals inspecting the
21
22   13
        It may be appropriate under certain circumstances to allow House Counsel access to derivative
     materials including “HIGHLY CONFIDENTIAL - SOURCE CODE” information, such as exhibits
23   to motions or expert reports,
     14
        Alternative: Any source code produced in discovery shall be made available for inspection in a
24   format through which it could be reasonably reviewed and searched during normal business hours
     or other mutually agreeable times at a location that is reasonably convenient for the Receiving
25   Party and any experts to whom the source code may be disclosed. This alternative may be
     appropriate if the Producing Party and/or its counsel are located in a different jurisdiction than
26   counsel and/or experts for the Receiving Party.
     15
        It may be appropriate under certain circumstances to require the Receiving Party to keep a paper
27   log indicating the names of any individuals inspecting the source code and dates and times of
     inspection, and the names of any individuals to whom paper copies of portions of source code are
28   provided.
                                                      16
                         STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                  Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 40 of 48




 1   source code and dates and times of inspection, and the names of any individuals to whom paper
 2   copies of portions of source code are provided.

 3          (d)     The Receiving Party may request paper copies of limited portions of source code

 4   that are reasonably necessary for the preparation of court filings, pleadings, expert reports, or other
 5   papers, or for deposition or trial, but shall not request paper copies for the purposes of reviewing
 6   the source code other than electronically as set forth in paragraph (c) in the first instance. The

 7   Producing Party shall provide all such source code in paper form including bates numbers and the

 8   label “HIGHLY CONFIDENTIAL - SOURCE CODE.” Using the software available on the

 9   Source Code Computer, the Receiving Party shall create PDFs of the printed copies the Receiving
10   Party is requesting and save them in a folder on the desktop named “Print Requests” with a
11   subfolder identifying the date of the request. The PDF printouts must include identifying
12   information including the full file path and file name, page number, line numbers, and date. The
13   request for printed Source Code shall be served via an email request identifying the subfolders of

14   the “Print Requests” folder that the Receiving Party is requesting. Within five (5)ten (10)seven (7)
15   business days of such request, the Producing Party shall provideserve one copy of all such source
16   code on non-copyable paper including bates numbers and the label “HIGHLY CONFIDENTIAL -
17   SOURCE CODE.” If the request is served after 5:00 pm Pacific Time, it shall be deemed served
18   the following business day. The Receiving Party will promptly confirm receipt of any served
19   printout containing Source Code. In no case may the Receiving Party request more than 5025
20   consecutive pages, or an aggregate of more than 750500 pages, of Source Code during the duration
21   of the case without prior written approval of the Producing Party. The Producing Party will not
22   unreasonably withhold written approval if the Receiving Party can explain the relevance of
23   additional pages of source code to the litigation. If the Receiving Party seeks to print additional

24   consecutive or aggregate pages beyond these limits and the Producing Party will not approve
25   additional pagesThe Producing Party may challenge the amount of source code requested in hard
26   copy form within five days of the request for printed Source Code. If the Parties cannot resolve a
27   challenge without court intervention, the Producingthe Receiving Party shallmay contact the Court’s

28   chambers to schedule a hearing or teleconference in accordance with the Court’s dispute resolution

                                                       17
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                  Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 41 of 48




 1   procedures. The burden of persuasion in any such challenge proceeding shall be on the

 2   ProducingProducing PartyReceiving Party. If the Producing Party does not seek judicial

 3   intervention within two (2) weeks of the initial notice of objection, the Producing Party shall be

 4   deemed to have waived the objection and shall produce the requested Source Code according to

 5   Section 9 (SOURCE CODE). The Producing Party may challenge the amount of source code
 6   requested in hard copy form pursuant to the dispute resolution procedure and timeframes set forth

 7   in Paragraph 6 whereby the Producing Party is the “Challenging Party” and the Receiving Party is

 8   the “Designating Party” for purposes of dispute resolution.

 9

10          (e)     The Receiving Party shall maintain a record of any individual who has inspected
11   any portion of the source code in electronic or paper form. The Receiving Party shall maintain all
12   paper copies of any printed portions of the source code in a secured, locked area. The Receiving
13   Party shall not create any electronic or other images of the paper copies and shall not convert any
14   of the information contained in the paper copies into any electronic format. The Receiving Party
15   shall only make additional paper copies if such additional copies are (1) necessary to prepare court
16   filings, pleadings, or other papers (including a testifying expert’s expert report), (2) necessary for
17   deposition, or (3) otherwise necessary for the preparation of its case. Any paper copies used during
18   a deposition shall be retrieved by the Producing Party at the end of each day and must not be given
19   to or left with a court reporter or any other unauthorized individual. 16
20   10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
21          OTHER LITIGATION
22
            If a Party is served with a subpoena or a court order issued in other litigation that compels
23
     disclosure of any information or items designated in this action as “CONFIDENTIAL” or
24
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY
25
     CONFIDENTIAL – SOURCE CODE”] that Party must:
26
     16
       The nature of the source code at issue in a particular case may warrant additional protections or
27   restrictions, For example, it may be appropriate under certain circumstances to require the
     Receiving Party to provide notice to the Producing Party before including “HIGHLY
28   CONFIDENTIAL – SOURCE CODE” information in a court filing, pleading, or expert report.
                                                        18
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                  Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 42 of 48




 1          (a) promptly notify in writing the Designating Party. Such notification shall include a copy
 2   of the subpoena or court order;

 3          (b) promptly notify in writing the party who caused the subpoena or order to issue in the

 4   other litigation that some or all of the material covered by the subpoena or order is subject to this
 5   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
 6          (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 7   Designating Party whose Protected Material may be affected. 17

 8          If the Designating Party timely seeks a protective order, the Party served with the subpoena

 9   or court order shall not produce any information designated in this action as “CONFIDENTIAL” or

10   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY

11   CONFIDENTIAL – SOURCE CODE”] before a determination by the court from which the
12   subpoena or order issued, unless the Party has obtained the Designating Party’s permission. The
13   Designating Party shall bear the burden and expense of seeking protection in that court of its
14   confidential material – and nothing in these provisions should be construed as authorizing or
15   encouraging a Receiving Party in this action to disobey a lawful directive from another court.
16   11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
17          THIS LITIGATION
18
            (a)     The terms of this Order are applicable to information produced by a Non-Party in
19
     this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
20
     ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL – SOURCE CODE”].
21
     Such information produced by Non-Parties in connection with this litigation is protected by the
22
     remedies and relief provided by this Order. Nothing in these provisions should be construed as
23
     prohibiting a Non-Party from seeking additional protections.
24
25
26

27   17
       The purpose of imposing these duties is to alert the interested parties to the existence of this
     Protective Order and to afford the Designating Party in this case an opportunity to try to protect its
28   confidentiality interests in the court from which the subpoena or order issued.
                                                       19
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                  Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 43 of 48




 1          (b)     In the event that a Party is required, by a valid discovery request, to produce a Non-
 2   Party’s confidential information in its possession, and the Party is subject to an agreement with the

 3   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

 4                      1. promptly notify in writing the Requesting Party and the Non-Party that some
 5   or all of the information requested is subject to a confidentiality agreement with a Non-Party;
 6                      2. promptly provide the Non-Party with a copy of the Stipulated Protective

 7   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

 8   the information requested; and

 9                      3. make the information requested available for inspection by the Non-Party.

10          (c)     If the Non-Party fails to object or seek a protective order from this court within 14

11   days of receiving the notice and accompanying information, the Receiving Party may produce the

12   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

13   seeks a protective order, the Receiving Party shall not produce any information in its possession or

14   control that is subject to the confidentiality agreement with the Non-Party before a determination

15   by the court. 18 Absent a court order to the contrary, the Non-Party shall bear the burden and

16   expense of seeking protection in this court of its Protected Material.
17   12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
18
                    If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
19
     Protected Material to any person or in any circumstance not authorized under this Stipulated
20
     Protective Order, the Receiving Party must immediately (a) notify in writing the Designating Party
21
     of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
22
     Protected Material, (c) inform the person or persons to whom unauthorized disclosures were made
23
     of all the terms of this Order, and (d) request such person or persons to execute the
24
     “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
25
26

27   18
        The purpose of this provision is to alert the interested parties to the existence of confidentiality
     rights of a Non-Party and to afford the Non-Party an opportunity to protect its confidentiality
28   interests in this court.
                                                        20
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                  Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 44 of 48




 1   13.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2            PROTECTED MATERIAL

 3
              When a Producing Party gives notice to Receiving Parties that certain inadvertently
 4
     produced material is subject to a claim of privilege or other protection, the obligations of the
 5
     Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). 19 This
 6
     provision is not intended to modify whatever procedure may be established in an e-discovery order
 7
     that provides for production without prior privilege review. Pursuant to Federal Rule of Evidence
 8
     502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
 9
     communication or information covered by the attorney-client privilege or work product protection,
10
     the parties may incorporate their agreement in the stipulated protective order submitted to the
11
     court.
12
     14.      MISCELLANEOUS
13

14            14.1   Right to Further Relief. Nothing in this Order abridges the right of any person to
15   seek its modification by the court in the future.
16            14.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order
17   no Party waives any right it otherwise would have to object to disclosing or producing any
18   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
19   Party waives any right to object on any ground to use in evidence of any of the material covered by
20   this Protective Order.
21
22
     19
       Alternative: The parties may agree that the recipient of an inadvertent production may not
23   “sequester” or in any way use the document(s) pending resolution of a challenge to the claim of
     privilege or other protection to the extent it would be otherwise allowed by Federal Rule of Civil
24   Procedure 26(b)(5)(B) as amended in 2006. This could include a restriction against “presenting”
     the document(s) to the court to challenge the privilege claim as may otherwise be allowed under
25   Rule 26(b)(5)(B) subject to ethical obligations.
     An alternate provision could state: “If information is produced in discovery that is subject to a
26   claim of privilege or of protection as trial-preparation material, the party making the claim may
     notify any party that received the information of the claim and the basis for it. After being notified,
27   a party must promptly return or destroy the specified information and any copies it has and may not
     sequester, use or disclose the information until the claim is resolved. This includes a restriction
28   against presenting the information to the court for a determination of the claim.”
                                                         21
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                 Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 45 of 48




 1          [14.3 Optional: Export Control. Disclosure of Protected Material shall be subject to all
 2   applicable laws and regulations relating to the export of technical data contained in such Protected

 3   Material, including the release of such technical data to foreign persons or nationals in the United

 4   States or elsewhere. The Producing Party shall be responsible for identifying any such controlled

 5   technical data, and the Receiving Party shall take measures necessary to ensure compliance.]
 6          14.4    Filing Protected Material. Without written permission from the Designating Party or

 7   a court order secured after appropriate notice to all interested persons, a Party may not file in the

 8   public record in this action any Protected Material. A Party that seeks to file under seal any

 9   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

10   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

11   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing

12   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled

13   to protection under the law. If a Receiving Party's request to file Protected Material under seal

14   pursuant to Civil Local Rule 79-5(e) is denied by the court, then the Receiving Party may file the

15   Protected Material in the public record pursuant to Civil Local Rule 79-5(e)(2) unless otherwise

16   instructed by the court.

17   15.    FINAL DISPOSITION
18
                    Within 60 days after the final disposition of this action, as defined in paragraph 4,
19
     each Receiving Party must return all Protected Material to the Producing Party or destroy such
20
     material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
21
     compilations, summaries, and any other format reproducing or capturing any of the Protected
22
     Material. Whether the Protected Material is returned or destroyed, the Receiving Party must submit
23
     a written certification to the Producing Party (and, if not the same person or entity, to the
24
     Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all
25
     the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has
26
     not retained any copies, abstracts, compilations, summaries or any other format reproducing or
27
     capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
28

                                                        22
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                 Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 46 of 48




 1   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
 2   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

 3   product, and consultant and expert work product, even if such materials contain Protected Material.

 4   Any such archival copies that contain or constitute Protected Material remain subject to this
 5   Protective Order as set forth in Section 4 (DURATION).
 6          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 7

 8

 9   DATED:                                 _______________________
                                            Attorneys for Plaintiff
10

11                                          Sarah A. Pfeiffer
                                            Mark B. Chassman (CA Bar No. 119619)
12                                          Email: mchassman@chassmanseelig.com
                                            CHASSMAN & SEELIG LLP
13
                                            11766 Wilshire Boulevard, Suite 270
14                                          Los Angeles, CA 90025
                                            Telephone: (310) 929-7192
15                                          Fax: (310) 929-7627

16                                          Sarah A. Pfeiffer (CA Bar No. 278205)
                                            Email: sap@msf-law.com
17
                                            Seth H. Ostrow (pro hac vice)
18                                          Email: sho@msf-law.com
                                            MEISTER SEELIG & FEIN LLP
19                                          125 Park Avenue, 7th Floor
                                            New York, NY 10017
20                                          Telephone: (212) 655-3500
                                            Fax: (646) 539-3649
21
22
     DATED: ________________________ _____________________________________
23                                Attorneys for Defendant
24                                          CLEMENT SETH ROBERTS (SBN 209203)
                                            croberts@orrick.com
25                                          WILL MELEHANI (SBN 285916)
                                            wmelehani@orrick.com
26                                          ORRICK, HERRINGTON & SUTCLIFFE LLP
                                            The Orrick Building
27                                          405 Howard Street
                                            San Francisco, CA 94105-2669
28                                          Telephone:    +1 415 773 5700
                                                       23
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
              Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 47 of 48




                                    Facsimile:        +1 415 773 5759
 1
                                    JACOB M. HEATH (SBN 238959)
 2                                  jheath@orrick.com
                                    ORRICK, HERRINGTON & SUTCLIFFE LLP
 3                                  1000 Marsh Road
                                    Menlo Park, CA 94025
 4                                  Telephone:    +1 650 614 7400
                                    Facsimile:    +1 650 614 7401
 5
 6
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 7

 8
     DATED: ________________________ _____________________________________
 9                                [Name of Judge]Judge Yvonne Gonzalez Rogers
                                  United States District/Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21
22

23

24
25
26

27

28

                                                 24
                     STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
                 Case 4:18-cv-06862-YGR Document 46 Filed 07/12/19 Page 48 of 48




 1
                                                   EXHIBIT A
 2
                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
            I, _____________________________ [print or type full name], of _________________
 4
     [print or type full address], declare under penalty of perjury that I have read in its entirety and
 5
     understand the Stipulated Protective Order that was issued by the United States District Court for
 6
     the Northern District of California on [date] in the case of Sales Transaction Systems, LLC v.
 7
     Poynt Co., Case No. 4:18-cv-YGR. I agree to comply with and to be bound by all the terms of this
 8
     Stipulated Protective Order and I understand and acknowledge that failure to so comply could
 9
     expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
10
     not disclose in any manner any information or item that is subject to this Stipulated Protective
11
     Order to any person or entity except in strict compliance with the provisions of this Order.
12
            I further agree to submit to the jurisdiction of the United States District Court for the
13
     Northern District of California for the purpose of enforcing the terms of this Stipulated Protective
14
     Order, even if such enforcement proceedings occur after termination of this action.
15
            I hereby appoint __________________________ [print or type full name] of
16
     _______________________________________ [print or type full address and telephone number]
17
     as my California agent for service of process in connection with this action or any proceedings
18
     related to enforcement of this Stipulated Protective Order.
19

20
     Date: _________________________________
21
     City and State where sworn and signed: _________________________________
22

23   Printed name: ______________________________
            [printed name]
24
     Signature: __________________________________
25          [signature]
26

27

28

                                                        25
                          STIPULATED PROTECTIVE ORDER, Case No. 4:18-cv-6862-YGR
